Citation Nr: 1523077	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating for hypertension, currently evaluated as 10 percent disabling for the period prior to April 13, 2007; as 20 percent disabling for the period from April 13, 2007, and prior to August 10, 2010; and as 10 percent disabling for the period from August 10, 2010.

2.  Entitlement to service connection for residuals of a low back injury.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to residuals of a low back injury.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from October 1986 to February 1987, and served on active duty from November 1988 to November 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the RO that granted service connection for hypertension evaluated as 10 percent disabling effective July 23, 2004; and that denied service connection for residuals of a low back injury, and for erectile dysfunction.  The Veteran timely appealed each denial of service connection, and appealed for a higher initial rating.  These are the only issues that have been perfected on appeal.

In January 2013, a Decision Review Officer assigned a 20 percent disability evaluation for hypertension, effective April 13, 2007, to August 9, 2010; and then assigned a 10 percent disability evaluation for hypertension, effective August 10, 2010.  Because higher evaluations are available for each of the staged ratings for hypertension, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in an August 2010 letter, the Veteran claimed entitlement to a TDIU based on his lumbar spine disability.  He filed a formal claim for TDIU in July 2013, and contended that no company would hire him because of his medical condition.  In a November 2013 rating decision, the RO denied the claim for TDIU based on the determination that the Veteran's 100 percent disability rating for a heart disability rendered the issue of unemployability moot.   To the contrary, the Board notes that a 100 percent disability rating for a service-connected disability does not render a TDIU claim as moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Moreover, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.

In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holdings in Rice and in Bradley, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from July 23, 2004, to May 6, 2006, the Veteran's hypertension has required medication for control; and has been manifested by diastolic blood pressure of predominantly more than 100 millimeters and less than 110 millimeters. 

2.  For the period from May 7, 2006, to April 12, 2007, the Veteran's hypertension has required medication for control; and has been manifested by diastolic blood pressure of predominantly more than 110 millimeters and less than 120 millimeters. 

3.  For the period from April 13, 2007, to August 9, 2010, the Veteran's hypertension has been resistant to control, and has required multiple medications; diastolic blood pressure of predominantly 120 millimeters or more is not demonstrated. 

4.  For the period from August 10, 2010, the Veteran's hypertension has required continuous medication for control, and a history of diastolic blood pressure of predominantly 100 millimeters or more has been demonstrated; diastolic blood pressure of predominantly 110 millimeters or more is not demonstrated. 

5.  Resolving all doubt in the Veteran's favor, degenerative disc disease of the lumbar spine had its onset in service.  

6.  The evidence supports a link between current erectile dysfunction and the lumbar spine injuries the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for hypertension, for the period from July 23, 2004, to May 6, 2006, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for a 20 percent, but no higher, disability rating for hypertension, for the period from May 7, 2006, to April 12, 2007, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for a disability rating in excess of 20 percent for hypertension, for the period from April 13, 2007, to August 9, 2010, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2014).

4.  The criteria for a disability rating in excess of 10 percent for hypertension, for the period from August 10, 2010, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2014).

5.  Degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  Erectile dysfunction was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a June 2013 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2013 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, service connection has been established for the Veteran's hypertension.  

Pursuant to Diagnostic Code 7101, a 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Note (1) following Diagnostic Code 7101 provides that the term "hypertension" means the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  Note (2) provides that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it, rather than by a separate evaluation.  Note (3) provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, Notes.

Historically, the Veteran had been hypertensive for many years, and was treated for high blood pressure in active service in July 1991.  Records show that his hypertension was well controlled in December 2004. 

Blood pressure readings taken in January 2006 were 134/103 (on the right), and 132/102 (on the left).  The examiner noted that the Veteran has had arterial hypertension since 1992; and that, despite multiple combinations of medications, the blood pressure values (particularly the diastolic) were still too high.  The examiner did note, however, that the blood pressure values probably measure too high as a result of the Veteran's fully developed upper arm muscles; hypertension damage could not be clearly proven.

On May 6, 2006, the Veteran's treating physician indicated that the Veteran regularly took medication for treatment of hypertension; and that the diastolic values were all mostly 100 millimeters or higher.  Since then, however, in April 2007, the Veteran's treating physician indicated that the Veteran required life-long hypertensive therapy; and that the course/intermediate history of diastolic values was largely in excess of 110 millimeters.

Blood pressure readings taken in May 2010 were 120/70 (sitting).  In June 2010, the Veteran's treating physician indicated that the Veteran's hypertension was resistant to treatment and required multiple medications.

Examination in September 2010 revealed blood pressure readings of 125/80 (lying), and 130/80 (lying, 5 minutes later).  

Examination in July 2012 revealed a blood pressure reading of 90/60.

The report of a July 2013 VA examination reflects that the Veteran's overall blood pressure is well controlled on medications.  The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings in July 2013 were 110/70, 120/60, and 105/66.  The examiner also noted that the Veteran's hypertension has caused no functional impairment.

In this case, the Veteran also has reported an increase in his blood pressure medications; and that he now had a heart condition.  The Board finds the Veteran's statements to be credible.  The Board notes that service connection already has been established for the Veteran's heart disability, which is separately evaluated and not considered in the evaluation of his hypertension.  38 C.F.R. § 4.14 (2014).

Specifically, with regard to the initial rating period in which a 10 percent disability evaluation has been assigned prior to April 13, 2007, the evidence of record reveals that the Veteran required continuous medication for control of his hypertension, and that diastolic blood readings were predominantly 100 or higher for the period from July 23, 2004, to May 10, 2006; and were predominantly 110 or higher for the period from May 11, 2006, to April 12, 2007.  This evidence warrants an initial 10 percent, but no higher, disability rating for the period from July 23, 2004; and a 20 percent, but no higher, disability rating for the period from May 11, 2006.  At no time during the rating periods prior to April 13, 2007, were diastolic blood readings predominantly 120 or more, to warrant a disability rating in excess of 20 percent for hypertension.

Specifically, with regard to the rating period from April 13, 2007, and prior to August 10, 2010, in which a 20 percent disability evaluation has been assigned, the evidence of record reveals that the Veteran's hypertension was resistant to treatment and required multiple medications.  At no time during the rating period does the evidence reflect that diastolic blood readings were predominantly 120 or more, to warrant a disability rating in excess of 20 percent.  

Specifically, with regard to the rating period in which a 10 percent disability evaluation has been assigned from August 10, 2010, the evidence of record reveals a history of diastolic blood pressure predominantly 100 or more; and that the Veteran requires continuous medication for control. This evidence warrants a 10 percent, but no higher, disability rating for the period from August 10, 2010.  At no time during the rating period were diastolic blood readings predominantly 110 or more, to warrant a disability rating in excess of 10 percent for hypertension.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hypertension is adequate in this case.  Examiners have found that the Veteran's hypertension does not impact his ability to work.  Nor does the evidence reveal frequent periods of hospitalization due to hypertension.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the evidence is against the award of an initial disability rating in excess of 10 percent for hypertension for the period prior to May 7, 2006; supports the award of a 20 percent, but no higher, disability rating for hypertension for the period from May 7, 2006, to April 12, 2007; is against the award of a disability rating in excess of 20 percent for hypertension for the period from April 13, 2007, to August 9, 2010; and is against the award of a disability rating in excess of 10 percent for hypertension for the period from August 10, 2010.

III.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Residuals of a Low Back Injury

The Veteran contends that he began having low back pain ever since he fell off of a refrigerated trailer in active service.  He reported that he was flown to a hospital in Germany.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records, dated in February 1985 (prior to the Veteran's enlistment date), show that the Veteran was treated for acute back pain during his fifth week of Advanced Infantry Training.  His pain did not radiate to the legs, and he reported no history of direct back trauma in the past 72 hours.  The Veteran reported a history of injury to the coccyx while in basic training two years earlier, and that the pain returned after playing basketball during the past weekend.  Examination revealed tenderness of coccyx and left lumbar pain.  The assessment was lumbosacral strain/sprain.

Service treatment records at the time of the Veteran's enlistment examination in December 1987 reflect an abnormal spine.  The examiner noted that the Veteran's coccyx tilted to the right.  On a "Report of Medical History" completed by the Veteran at the time of enlistment in December 1987, he checked "no" in response to whether he ever had or now had recurrent back pain.

Service treatment records, dated in July 1988, show that the Veteran had injured his back four days earlier in a trucking accident.  He reported having a deep burning sensation in the lower area and having difficulty sleeping.  He stated that the truck rolled over.  Examination revealed tenderness to palpation on both sides of lumbar spine; movement was painful and limited.  Straight leg raising was positive.  The assessment was low back pain, mechanical.

Service treatment records, dated in April 1989, show that the Veteran complained of back pain.  At that time he reported that he had fallen off of a refrigerated trailer, 15 feet high, and that he landed on his back.  The Veteran reported having moderate pain while walking, and increased pain while bending.  He reported that he was seen at a hospital in Germany, that X-rays were taken, and that the diagnosis was badly bruised muscles in back.  The Veteran took anti-inflammatory medication.  He denied any sharp, shooting pains, or numbness down legs, or numbness in area of trauma.  He reported no prior history of low back pain or of any type of back problems.  He denied loss of bowel or bladder control.  Objective examination of the Veteran's spine in April 1989 revealed lumbar muscular pain and point tenderness without radiation.  X-rays revealed no fracture.  The assessment was soft tissue injury of lumbar region.  Records show that the Veteran was given medication and restricted to light work for 48 hours.  He was to return to the clinic if numbness or tingling developed.

Service treatment records, dated in February 1991, show that the Veteran complained of low back pain since the accident over a year ago; and a three-day history of worsening left shoulder pain.  He reportedly lifted weights and drove a heavy vehicle, but did not recall any particular injury.  Examination of the Veteran's back was unremarkable, and there was no evidence of sciatica.  The assessment was chronic low back pain, musculoskeletal.  
  
There is no competent evidence of arthritis of the lumbar spine either in service or within the first post-service year.

The post-service treatment records show a diagnosis of "NPP" (nucleus prolapse pronounced) at L4-L5 in March 2004.  Records show that the Veteran underwent surgery without complications on a medial lumbar herniated disc in August 2004.  In November 2004, the Veteran was involved in a car accident at work; he described radicular radiation since then.  In February 2005, the Veteran underwent another surgical procedure regarding a slipped disc of the lumbar spine.  He reported having pain symptoms for several years, which progressively radiated in both legs.  A medical statement in June 2005 reflects the opinion that the Veteran's current illness was probably not the result of the November 2004 car accident.  In October 2005, the Veteran underwent additional lumbar surgery (decompression and nucleotomy) without complication.  Diagnoses in February 2007 included chronic back pain with status-post two disk surgeries of L5-S1 and L4-L5.  

A medical statement received from the Veteran's treating physician, Dr. G.M., in May 2007 reveals that the Veteran had been involved in a truck accident in 1988; and that he had fallen from a truck in 1989.  Examination in August 2004 had revealed a distended medial nucleus prolapse at L4-L5, and osteo-ligamentous decompression over the hemilaminectomy at L5 left; radiculolysis at L5; radicular decompression at L5-S1; and a nucleotomy at L4-L5 and L5-S1 in a microsurgical procedure.  Dr. G.M. also opined that the injuries suffered in the accidents in 1988 and in 1989 led subsequently to degenerative changes in the region of the spinal column.  In support of the opinion, Dr. G.M. reasoned that the Veteran continued to complain about problems in the region of the back and spinal column; and that there was a negative influence from the accidents on the postural and locomotor apparatus with subsequent disk prolapses, which led to the surgeries.

In May 2008, the Veteran again reported that his back problems started in active service.  He indicated that the first back injury occurred while he was driving a five-ton cargo truck and the front-left tire blew out, causing the truck to roll over three times.  The Veteran described the truck as "totalled" and that he was written up as sick for nearly seven weeks.  His second back injury occurred when he fell off of a refrigerated trailer while trying to put camouflage netting over it.  He reportedly was picked up by a helicopter and flown to a field hospital.

Medical findings in June 2008 revealed currently left-side low back pain with lateral paresthesia.  The Veteran underwent additional surgery in January 2009.

During a July 2013 VA contract examination, the Veteran reported that he still suffered from continued pain, a burning sensation, and numbness chronically over the left lower lumbar region; and that the left leg radiated to the left foot.  Following examination, diagnoses included bulging disc at L3-L4; spinal stenosis; degenerative disc disease at L4-L5 and L5-S1; and spinal fusion.  The July 2013 examiner noted the Veteran's medical history and opined that the Veteran was able to perform sedentary work, but only if he had the opportunity for frequent short breaks to relieve lower back pain and left knee pain.

Diagnoses in August 2013 included lumbosciatica on the left side with disk protrusion at L3-L4 with neuroforaminal stenosis.

In an August 2014 addendum, a VA nurse practitioner reviewed the Veteran's claims file and opined that the Veteran's current low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the VA nurse practitioner noted that the initial coccyx injury only affected the tailbone of the spine and not the disc of the spine.  The VA nurse practitioner also noted the in-service treatment for back pain following the fall from the 15-foot refrigerated trailer, and indicated that the Veteran's discharge examination in 1991 did not show any evidence of a chronic back condition.  In this regard, the Board notes that there does not appear to be any service discharge examination of record.  

The VA nurse practitioner also commented that the Veteran had worked post-service as a facilities operator in a plant, which was physically demanding; and that the Veteran first sought medical care for his back more than ten years after his service discharge in the early 2000's.  The VA nurse practitioner added that the Veteran had a herniated disc, and had to have surgery; and suggested that a documented car accident in 2004 originated the back pain and injury.  In this regard, the Board notes that the Veteran underwent surgery for a herniated disc in August 2004, which, in fact, preceded the November 2004 documented car accident.

The VA nurse practitioner also noted that the Veteran subsequently required three back surgeries in the 2000's, and that the latter surgeries and chronic pain were not the result of an in-service resolved coccyx injury and low back pain like a strain.  Rather, the VA nurse practitioner indicated that the latter back conditions resulted from the car accident and demanding work history.  In this regard, the Board notes that a medical opinion in June 2005 suggested that the Veteran's current illness was probably not the result of the November 2004 car accident.  The Board, however, does concede that the overall evidence reflects that the Veteran's radicular pain had increased following the November 2004 car accident, and warranted the additional surgeries.

Here, the Board finds Dr. G.M.'s May 2007 opinion to be in equipoise with the evidence against the claim as to whether the current degenerative disc disease of the lumbar spine is the result of the in-service injuries (1988 trucking accident and 1989 fall from a refrigerated trailer).  Records show that the Veteran complained of chronic low back pain following the 1989 fall.  The May 2007 opinion by Dr. G.M. is consistent with a history of low back trauma, as described by the Veteran.  

Also, the Veteran has claimed a continuity of symptomatology with regard to his low back problems since service; and the Veteran's statement of the nature of the fall from a 15-foot high refrigerated trailer and his being flown to a field hospital, as more serious than that described by the VA nurse practitioner in August 2014-i.e., "like a strain."  Again, the Board finds the Veteran's statements to be credible.  The Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, as there is evidence of an injury to the Veteran's low back in service and lay evidence of continuity of low back pain after discharge, as well as a current diagnosis of degenerative disc disease of the lumbar spine with a positive nexus opinion, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Resolving all doubt in the Veteran's favor, the Board finds that degenerative disc disease of the lumbar spine had its onset in service.  See 38 C.F.R. § 3.102 (2014).  

B.  Erectile Dysfunction

Records dated in September 2004 show that the Veteran complained about sexual malfunction at the time of his radiating pain and numbness of the legs, and while hospitalized for surgery for a herniated disc in August 2004.

In April 2005, the Veteran reported experiencing impotence for several years; and reported that he took Testosterone.  Following examination, diagnoses included impotentia coeundi.

The report of a July 2013 VA examination reflects that the Veteran realized for the first time that there was erectile dysfunction after the 1988 truck accident, when he injured his lower back and could not walk for seven weeks.  He indicated that the erectile dysfunction was not treated, although he complained about the problem.  He reported that the erectile dysfunction became much worse following the 1989 injury of the lower back, when he fell off of the refrigerated trailer.  Again, he had no treatment for the erectile dysfunction.  The Veteran reported that the diagnosis of erectile dysfunction was confirmed by a neurologist in 1997; the Veteran then used special injections in the penis for having erection, and he now used Viagra.

The July 2013 VA examiner diagnosed erectile dysfunction; and opined that the erectile dysfunction is as likely as not attributable to the Veteran's disabilities of the lumbar spine.  In support of the opinion, the examiner reasoned that there was injury of the genitofemoral nerve during the in-service back injuries.  The examiner also found that the Veteran's erectile dysfunction did not impact his ability to work.

There is now competent medical evidence of record showing that the Veteran has erectile dysfunction, which the Board finds has been associated, implicitly rather than explicitly, with the Veteran's residuals of a low back injury.  Given that service connection has been granted for degenerative disc disease of the lumbar spine, and the July 2013 examiner diagnosed erectile dysfunction, the Board finds the evidence as to causation at least in equipoise, permitting a grant of secondary service connection. 









	(CONTINUED ON NEXT PAGE)





Under the circumstances, the Veteran prevails as to his claim for service connection for erectile dysfunction, with application of the benefit of the doubt in his favor.  38 U.S.C.A. § 5107. 


ORDER

For the period from July 23, 2004, to May 6, 2006, an initial disability evaluation in excess of 10 percent for hypertension is denied.

For the period from May 7, 2006, to April 12, 2007, a disability rating of no more than 20 percent for hypertension is allowed, subject to the regulations governing the award of monetary benefits.

For the period from April 13, 2007, to August 9, 2010, a disability rating in excess of 20 percent for hypertension is denied.

For the period from August 10, 2010, a disability rating in excess of 10 percent for hypertension is denied.

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for erectile dysfunction is granted.


REMAND

In this case, the Veteran filed a formal claim for entitlement to a TDIU in November 2005; and the claim was denied in the March 2006 rating decision.  The Veteran did not file a substantive appeal as to the issue of entitlement to a TDIU.

As noted above, a claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice, 22 Vet. App. at 453-454.  In August 2010, the Veteran claimed that he could not work due to residuals of a low back injury.  He again filed a formal claim for a TDIU in July 2013.

The Board notes that a total schedular rating has been in effect from September 6, 2012.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).

In this case, service connection is currently in effect for left heart chamber enlargement and atherosclerotic cardiovascular disease, rated as 100 percent disabling; for hypertension, rated as 10 percent disabling from July 23, 2004, to May 6, 2006, and as 20 percent disabling from May 7, 2006, to August 9, 2010, and as 10 percent disabling from August 10, 2010.  In addition, as shown above, 
service connection is also in effect for degenerative disc disease of the lumbar spine and for erectile dysfunction-each of which has yet to be rated.

Hence, the Veteran may be entitled to special monthly compensation as provided in § 1114(s), if he is found to be unemployable due solely to one of his service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  The Veteran should be asked to provide information concerning employment since 2004, and should be asked to identify the disability which reportedly rendered him unable to obtain or retain substantially gainful employment.  

2.  Then take any development action deemed warranted, which may include an examination to ascertain the functional impairment resulting from service-connected disability.  

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


